Citation Nr: 0925837	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  09-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral hearing loss.

2.  Entitlement to service connection for the residuals of 
dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the US Army from April 
1951 to April 1954.  Included in the three years of service 
was duty in the Republic of Korea where the appellant earned 
the Combat Infantryman's Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2007 of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  The RO found that new and material 
evidence had been submitted to reopen the appellant's claim 
involving bilateral hearing loss, and then denied the claim 
on the merits.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the appellant's previously and 
finally denied claims).  Thus, that issue on appeal has been 
recharacterized as shown on the front page of this action.  
Additionally, with respect to the appellant's dental claim, 
the RO/AMC is put on notice that this claim originated in 
April 1988 and has been ongoing since that time.  

It is also noted that the appellant submitted a claim for an 
increased evaluation for his service-connected left foot 
disability in December 1980.  The record indicates that 
action has never occurred with respect to this claim and as 
such, this issue is referred back to the RO for appropriate 
action and adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue involving the teeth is addressed in the REMAND 
portion of the decision below and it is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Service connection for bilateral hearing loss was denied 
by the agency of original jurisdiction in a November 1980 
rating decision on the basis that the evidence did not show 
hearing loss in service nor did it show that the appellant 
currently had hearing loss in either ear.  

3.  The evidence received subsequent to the November 1980 
RO's decision includes private and VA medical records showing 
both a diagnosis of bilateral hearing loss and treatment for 
said condition.  This evidence is not duplicative or 
cumulative, and is so significant that it must be considered 
in order to decide fairly the merits of the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The November 1980 RO's decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) became effective in November 2000.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2008).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c) (2008).  Because the appellant's 
request to reopen the previously denied claim of entitlement 
to service connection for bilateral hearing loss was received 
in June 2006, these regulatory provisions apply.  The Board 
observes, however, that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for bilateral hearing 
loss, it is the Board's conclusion that the VCAA does not 
preclude the Board from adjudicating the appellant's claim.  
This is so because the Board is taking action favorable to 
the appellant in reopening his claim, and the decision, at 
this point, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant initially submitted a claim for VA compensation 
benefits for hearing loss in April 1988.  At that time, the 
appellant claimed that as a result of being on a tank that 
ran over a mine that exploded, he suffered acoustic trauma.  
He also stated that he was exposed to loud noises as a result 
of the firing of his personal weapon at the enemy during the 
Korean Conflict.  The RO reviewed the statements provided by 
the appellant and his service medical treatment records.  
Upon conclusion of that review, the RO denied the appellant's 
claim and issued a rating action as to that fact in July 
1988.  In denying the appellant's claim, the RO noted that 
the service medical treatment records did not show any 
complaints involving hearing loss.  Moreover, it reported 
that when the appellant's audiological threshold levels were 
measured, they were "normal".  Since the appellant's 
records did not show hearing loss in service and because the 
current records did not show that the appellant currently had 
said loss, the RO concluded that service connection could not 
be granted.  

The appellant was notified of that decision and he 
subsequently appealed to the Board for review.  The Board 
then reviewed the claim, and in August 1989, the Board issued 
a decision on the merits of the appellant's claim.  The Board 
expressed agreement with the actions accomplished by the RO.  
The Board noted that the medical evidence did not show that 
there was hearing loss in service or anytime thereafter.  As 
such, service connection could not be granted.  The appellant 
was notified of that action but he did not request 
reconsideration by the Board.  Hence, that decision became 
final.  

The appellant then requested to reopen his claim for service 
connection in October 1990.  The RO reopened his claim and 
then denied the claim on the merits.  That decision was 
issued in November 1990.  The RO denied the claim noting that 
the service medical treatment records did not show treatment 
for or complaints involving hearing loss in either ear.  The 
appellant was notified of that decision but not appeal to the 
Board.  Hence, that decision on the merits became final.

In June 2006, the appellant requested that his claim be 
reopened.  He submitted written statements concerning his 
experiences while stationed in Korea.  He also proffered 
private medical records that showed that the appellant was 
suffering from hearing loss in both ears.  Additional VA 
medical records indicate that the appellant has been 
prescribed hearing aids for both ears.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, this claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction. See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, the basis for the previous denial of 
benefits has been because the evidence did not show that the 
appellant was now suffering from hearing loss in either ear.  
When the RO denied the appellant's claim, it based its 
decision on the appellant's service medical treatment records 
and his application for benefits.  It also considered written 
statements proffered by the appellant.  Since then, the 
appellant has submitted written statements, he has proffered 
additional medical records showing treatment for and a 
diagnosis of bilateral hearing loss, and the appellant has 
provided a private medical record showing hearing loss of 
both ears.  

This evidence is new.  It was not of record prior to November 
1990.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence 
does show that the appellant currently suffers from hearing 
loss.  Hence, it is the conclusion of the Board that this 
evidence is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
seeking entitlement to service connection for bilateral 
hearing loss is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the appellant's 
current bilateral hearing loss is the result of or was caused 
by his military service.  


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent, the appeal is 
granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for bilateral hearing loss, VA has a duty to develop the 
appellant's claims prior to the issuance of a decision on the 
merits of the claims.  A review of the claims folder 
indicates that the RO has not obtained a definitive diagnosis 
as to whether the appellant's current bilateral hearing loss 
has been caused by or the result of his military service.  
Hence, the claim will be remanded for the purpose of 
obtaining an audiological examination of the appellant for 
the purpose of obtaining an etiological opinion on the 
hearing disorder with the examiner having the benefit of 
being able to review all of the appellant's medical records 
in connection with the examination.

The other issue on appeal is entitlement to service 
connection for dental trauma.  The record reflects that the 
RO sent a VCAA letter to the appellant in August 2006.  While 
this letter informed the appellant of the various aspects of 
VCAA with respect to a nondental claim, it did not inform him 
of the requirements of the VCAA with respect to a dental 
claim and the dental-specific requirements.  That is, the RO 
had a duty to inform the appellant in the VCAA letter the 
difference between a grant of service connection for a dental 
injury or trauma versus a grant of service connection for 
dental outpatient treatment.  See 38 C.F.R. §§ 3.381, 17.161 
(2008) and 38 U.S.C.A. § 1712 (West 2002).  Accordingly, the 
Board finds that VA has not satisfied its duty under the VCAA 
to notify and assist the appellant with regards to his claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2008).  The letter 
should specifically cover dental claims 
and how the appellant can prevail on his 
claim for benefits.  A copy of the letter 
sent should be included in the claims 
folder for review, and any information 
obtained as a result of this action 
should also be included in the claims 
folder.

In particular, the RO/AMC should inform 
the appellant of the type of evidence 
required from him to substantiate his 
claim.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  The appellant 
should additionally be informed of any 
information and evidence not of record 
that is necessary to substantiate his 
claims and about the information and 
evidence that VA will seek to provide.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of dental treatment, to include 
cleaning, crowns and fillings, bridges, 
implants, "false teeth", since his 
release from active duty, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

If requests for any private or non-VA 
government treatment records are not 
successful, the RO/AMC should inform the 
appellant of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

3.  The appellant should be afforded a VA 
dental examination.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should note whether 
the appellant has lost any teeth since 
service.  [The dentist is hereby put on 
notice that the RO has recognized (in the 
Statement of the Case issued in January 
2009) that the appellant did, in fact, 
suffer trauma to the mouth while in 
service.]  The dentist should also note 
whether any nonservice-connected teeth 
have been affected by teeth he may have 
lost while in service resulting in some 
type of dental treatment.  Finally, the 
examiner should describe whether the 
appellant now needs or is required to 
have any type of VA-allowable dental 
treatment and the dentist should note any 
other conditions of the mouth that the 
appellant might possess.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO/AMC should schedule the 
appellant for a VA audiological 
examination in order to determine whether 
the appellant now suffers from bilateral 
hearing loss.  The complete claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner must indicate that he or 
she has reviewed the claims folder.  If 
possible, the examination should be 
performed by an individual who has not 
previously seen or treated the appellant.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from bilateral hearing loss, or 
hearing loss of just one ear, and the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury (such as an incident 
involving being on a tank that drove over 
a mine that subsequently exploded and 
propelling the appellant off of the tank) 
or to service noise exposure.  If these 
matters cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  The 
RO/AMC must supply to the appellant all of the appropriate 
regulations used in evaluating the appellant's claim 
including all dental regulations in effect from 1988 to the 
present.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


